MEMORANDUM**
Jose Luis Estrada-Tufino appeals the district court’s imposition of a thirty-month sentence after Estrada-Tufino pled guilty to one count of illegal reentry by a deported alien in violation of 8 U.S.C. § 1326(a). Estrada-Tufino contends that the sentencing enhancement of U.S.S.G. § 2L1.2(b)(1)(B) can only apply if his prior drug-trafficking conviction resulted in prison time.
We review the district court’s application of U.S.S.G. § 2L1.2(1)(B) for plain error because Estrada-Tufino failed to present below the argument he urges on us. See United States v. Castillo-Casiano, 198 F.3d 787, 789 (9th Cir.1999), as amended at 204 F.3d 1257 (9th Cir.2000). The district court properly applied the twelve-level enhancement of U.S.S.G. § 2L1.2(b)(l)(B). The plain language of the Guideline, the structure of the Guideline, and the commentary to Amendment 632 make clear that the twelve-level enhancement of § 2L1.2(b)(l)(B) is triggered by any felony drug-trafficking conviction, regardless of whether the conviction resulted in a single day spent in prison.
The district court’s sentence is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.